Citation Nr: 0507726
Decision Date: 03/15/05	Archive Date: 04/27/05

Citation Nr: 0507726	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-15 047	)	DATE MAR 15 2005
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from February 1954 to September 1954.  
This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In December 1996, the veteran petitioned to reopen his claim 
for entitlement to service connection for bilateral hearing 
loss.  In April 1997 and August 1997 rating decisions, the RO 
denied the veteran's petition to reopen his service 
connection claim.  In an April 2000 decision, the Board 
reopened and denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  

In June 2001, the veteran again petitioned to reopen his 
service connection claim.  In an August 2002 rating decision, 
the RO denied the veteran's petition to reopen his claim.  
The veteran was notified of this decision as well as his 
procedural and appellate rights by a letter that same month.  
After filing a Notice of Disagreement in August 2002 and 
receiving a Statement of the Case issued in November 2002 by 
the RO, the veteran formally appealed the RO's denial to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss in December 2002.  

In January 2004, a Deputy Vice Chairman of the Board ordered 
a reconsideration of the Board's April 2000 decision on the 
issue of entitlement to service connection for bilateral 
hearing loss by an expanded panel of the Board.  See 
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.904, 
20.102(b), 20.1001 (2004); Mayer v. Brown, 37 F.3d 618, 619-
20 (Fed. Cir. 1994).   

In June 2004, the Board referred the veteran's case for a 
medical opinion under the VHA Directive 2000-049; Veterans 
Claims Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§ 5100 et seq. (West  2002)); 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2004).   




FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2. Competent medical evidence of record does not clearly and 
unmistakably show that the veteran's bilateral hearing loss 
disability pre-existed service and was not aggravated by such 
service.

3. The veteran currently has a bilateral hearing loss 
disability.

4.  It is as likely as not that the veteran's current 
bilateral hearing loss disability is related to disease or 
injury during his active military service.


CONCLUSIONS OF LAW

1. As there is no clear and unmistakable evidence of record 
that shows the veteran's bilateral hearing loss disability 
pre-existed active service and was not aggravated by such 
service, the presumption of soundness at entry is not 
rebutted.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 
(O.G.C. Prec. 3-2003).

2.  Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service. See 38 C.F.R. §§ 3.307, 3.309 
(2004).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may also be 
rebutted where clear and unmistakable evidence demonstrates 
both that the condition existed before service and that the 
condition was not aggravated by such service.  See 38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 
3-2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  
The requirement of an increase in disability applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of soundness under 38 U.S.C.A. § 
1111 discussed above.  See VAOPGCPREC 3-2003 (O.G.C. Prec. 3- 
2003).

I. Service Connection for Bilateral Hearing Loss

The veteran contends that he currently suffers from a 
bilateral hearing loss disability that was incurred in or 
aggravated by active service, and that service connection for 
his disability is appropriate.  After a review of the 
evidence, the Board finds that the record does support his 
contentions, and that service connection for a bilateral 
hearing loss is warranted.

As noted above, the veteran is presumed to be in sound 
condition when examined, accepted, and enrolled for service.  
The presumption of soundness is rebutted when defects, 
infirmities, or disorders are noted at the time of the 
examination for entrance into service or where clear and 
unmistakable evidence demonstrates both that the condition 
existed before service and that the condition was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

In this case, the veteran's February 1954 service entrance 
examination did not note any hearing loss.  See 38 C.F.R. § 
3.304(b) (2004).  Therefore, any bilateral hearing loss found 
during service is presumed to have begun in service unless 
there is clear and unmistakable evidence that it existed 
before service and clear and unmistakable evidence that it 
was not aggravated by service.  See VAOPCGPREC 3-2003.

The September 1954 discharge examination report contains a 
"EPTS" notation indicating that the veteran's "deafness", 
a large but unknown component of which was considered to be 
psychogenic, existed prior to his military service.  In an 
undated VA opinion associated with the claims file after the 
June 2004 request under VHA Directive 2000-049, however, a VA 
Chief of Otolaryngology stated that after reviewing the 
evidence of record, it is not clear and unmistakable that the 
veteran had hearing loss that pre-existed his entry into 
military service.  In addition, based on the evidence of 
record, the examiner opined that it is unclear as to when the 
veteran's hearing was impaired.  Consequently, the Board 
finds that the evidence of record does not rebut the 
presumption of soundness at entry into service.   There is no 
clear and unmistakable evidence of record that shows the 
veteran's hearing loss disability pre-existed his military 
service and was not aggravated by such service.

As the presumption of soundness has not been rebutted, the 
veteran is presumed to have entered service without any 
bilateral hearing loss.  See 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  Therefore, the remaining question is 
whether the veteran incurred bilateral hearing loss during 
active service.

Concerning whether the veteran has current bilateral hearing 
loss disability, 38 C.F.R. § 3.385 defines impaired hearing 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  There is evidence of record 
that meets this definition.

Private audiological evaluation reports dated in September 
1997 and March 1998 each indicate that the veteran has a 
bilateral hearing loss disability for VA purposes under 38 
C.F.R. § 3.385.  In the private audiology evaluation report 
printed on September 1997, the pure tone threshold for the 
veteran's right left ear was noted as 80 decibels at the 
frequency of 1000 hertz.  The pure tone threshold for the 
veteran's left ear was noted as 110 decibels at the frequency 
of 1000 hertz in the same evaluation report.  In the March 
1998 audiology evaluation report, the pure tone threshold for 
the veteran's right left ear was noted as 50 decibels at the 
frequency of 3000 hertz.  Pure tone threshold for the 
veteran's left ear were not recorded at any frequency in the 
March 1998 evaluation report.  See 38 C.F.R. § 3.385 (2004).  
The Board acknowledges that these audiometric findings are 
reported graphically, rather than numerically.  Cf. Kelly v. 
Brown, 7 Vet. App. 471 (Court unable to interpret results of 
graph presenting audiometric test results).  Nonetheless, the 
graphic test report in this instance clearly shows that that 
the veteran has bilateral hearing loss disability as defined 
in 38 C.F.R. § 3.385.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Thus, the next question is 
whether the veteran's current bilateral hearing loss 
disability may be related to disease or injury during his 
active military service.  

The veteran's service medical records show treatment for 
bilateral hearing loss.  In the September 1954 service 
separation examination report, the examiner noted that the 
veteran showed severe deafness in his left ear and moderate 
deafness in his right ear, a large but unknown component of 
which was considered to be psychogenic.

In an undated VA opinion associated with the claims file 
after June 2004, the VA physician reviewed the veteran's 
claims file -- including his service medical records as well 
as private and VA treatment records -- and specifically 
stated, "It is as likely as not that the veteran has current 
hearing loss related to disease or injury during his active 
military service."  There are also other, earlier medical 
reports that relate the veteran's hearing loss to his 
military service.  The October 1957 report of Dr. Hackney 
notes a history of air concussion from gunfire while in the 
armed forces (infantry) with resulting loss of hearing in the 
left ear and impaired loss in the right ear.  The March 1998 
opinion of Dr. Alper states that the type of hearing loss 
presented by the veteran "could very well have been caused 
by acoustic trauma such as service in the military."  

In contrast, an October 1992 statement by Dr. Taylor, after 
discussing the damage to hearing function that can be caused 
by noise, concluded that the veteran's hearing loss was 
sufficiently severe that the usual profile of damage from 
excessive noise is not identifiable.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 

The Board should resolve every reasonable doubt in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2004).  Resolving 
the benefit of the doubt in favor of the veteran, the 
evidence is at least in equipoise and warrants a finding that 
his claim for service connection should be granted.  Based on 
the deafness diagnosed during service; the current findings 
that the veteran has a bilateral hearing loss disability for 
VA purposes under 38 C.F.R. § 3.385; and the medical opinion 
that tends to show that the veteran's bilateral hearing loss 
was as likely as not due to military service, the Board 
concludes that the medical evidence of record supports the 
grant of entitlement to service connection for bilateral 
hearing loss.


II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As this decision of the Board is a complete grant of the 
benefit sought on appeal - i.e., service connection for 
bilateral hearing loss - the Board concludes that sufficient 
evidence to decide this claim has been obtained and that any 
defect in the notice and development requirements of the VCAA 
that may exist in this instance would not be prejudicial to 
the veteran.  Accordingly, there is no need to discuss, in 
detail, the various statutory and regulatory requirements 
related to the VCAA, or the Court decisions pertaining 
thereto.

Evidence of record shows that the Board obtained and 
associated with the veteran's claims folder a new medical 
opinion in or after June 2004, pursuant to 38 C.F.R. 
§ 20.901(a), after the issuance of the statement of the case 
(SOC) in November 2002.  Since then, the United States Court 
of Appeals for Veterans Claims (Court), in Padgett v. 
Principi, Vet. App. No. 02-2259 (July 9, 2004), held that 
Congress had provided no exception to 38 U.S.C.A. § 7104(a) 
that would allow the Board to consider such a medical opinion 
without remanding the claim to the RO for initial 
consideration or obtaining a waiver from the appellant.  
Subsequently, the Court has withdrawn the July 9, 2004 
opinion and referred the matter to the full Court for 
disposition.  See Padgett v. Principi, 18 Vet. App. 404 
(2004).  In October 2004, the Board sought a waiver of RO 
consideration of the medical opinion from the appellant.  The 
veteran did not respond to this letter.  The additional VA 
opinion has been added to the claims file and the Board has 
used it to grant service connection for bilateral hearing 
loss.  As this decision is a complete grant of the benefits 
sought on appeal - i.e., service connection for bilateral 
hearing loss - the Board concludes that its decision to award 
service connection for bilateral hearing loss based on 
evidence developed without a waiver of AOJ consideration 
would not be prejudicial to the veteran in this instance.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



			
            MARY GALLAGHER                         MARJORIE A. AUER
	    Veterans Law Judge                       Veterans Law Judge
       Board of Veterans' Appeals               Board of Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0010102	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of an 
acquired psychiatric disorder, and if so, is the claim well 
grounded.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of a 
bilateral hearing loss disorder, and if so, is the claim well 
grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder reflect 
that he had active service from February 1954 to September 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veteran's Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disorder was most recently denied by means of a 
final Board decision dated May 1994.  

2.  The evidence received subsequent to May 1994 with regard 
to a claim for service connection for an acquired psychiatric 
disorder, is not so significant by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.

3.  Some nexus evidence between the veteran's bilateral 
hearing loss disorder and service has been received since the 
Board's May 1994 decision.  As such an opinion was not 
previously of record, this evidence must be considered in 
order to fairly decide the merits of the claim.

4.  The greater weight of the evidence shows that the 
veteran's bilateral hearing loss disorder did not begin 
during his active service.  



CONCLUSIONS OF LAW

1.  The May 1994 Board decision, wherein service connection 
for an acquired psychiatric disorder was denied, is final.  
38 U.S.C.A § 7105(c) (West 1991), 38 C.F.R. § 20.1100 (1999).

2.  The evidence received subsequent to the Board's May 1994 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  As new and material evidence has been received in regards 
to the claim for service connection for a bilateral hearing 
loss disorder, that claim is reopened.  38 U.S.C.A § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  A bilateral hearing loss disorder is not shown not be 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§  1110, 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A § 5107(a) based upon all the 
evidence and presuming its credibility.  In this regard, we 
note that the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

If new and material evidence has been received sufficient to 
reopen the veteran's claim, the threshold question that must 
be resolved at the outset of the analysis of any issue is 
whether each one of the appealed claims is well grounded; 
that is, whether it is plausible, meritorious on its own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 
38 U.S.C.A. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

Normally, the three elements of a "well grounded" claim for 
direct service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).

Again, if the reopened claim is well grounded, VA may then 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The evidence received subsequent to the May 1994 Board 
decision consists of (1) copies of he veteran's Service 
Medical Records (SMRs), (2) lay statements and religious 
materials, (3) his motion for reconsideration and associated 
pleadings, (4) assertions of a "new claim", (5) copies of 
outpatient treatment records dated December 1992 to October 
1993, (6) lay statements regarding his hearing loss, (7) an 
August 1998 audiometric report, (8) a prescription form dated 
March 1998, and (9) a second audiological report and letter, 
dated March 1998, from a VA contract facility.  


I.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of an 
acquired psychiatric disorder, and if so, is the claim well 
grounded.

The copies of the veteran's SMRs, his motion for 
reconsideration and associated pleadings, and the copies of 
much of the outpatient treatment reports, are duplicative of 
evidence previously of record, thus, they are not new by 
definition.  

Outpatient treatment records dated May 1993, August 1993, 
September 1993 and October 1993 show that the veteran was 
assessed with anxiety, chronic anxiety depression, and "R/O 
[rule out] depression / psychophysiologic reaction".  The 
March 1998 prescription form, shows that the veteran was 
diagnosed with anxiety-depression.  However, we must point 
out that this diagnosis was of record prior to the Board of 
Veterans' Appeals May 1994 decision.  These records then, are 
not new in the respect that they do not present new 
information.  

The lay statements regarding his hearing loss, the religious 
materials, the August 1998 audiometric report, and the second 
audiological report and letter from a VA contract facility, 
are simply not relevant to the issue of whether the veteran 
currently manifests an acquired psychiatric disorder that is 
related to his active service.  As they are not material to 
the veteran's claim, they do not serve to reopen it.  
Additionally, we note that the veteran has cited caselaw from 
the Court of Appeals for Veterans Claims, arguing that his 
claim should be reopened.  As these assertions do not 
constitute evidence that is material, it similarly does not 
serve to reopen his claim.  

Thus, as there is no new or material evidence to show that 
the veteran manifests an acquired psychiatric disorder that 
is related to his active service, his claim must be denied.  


II.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of a 
bilateral hearing loss disorder, and if so, is the claim well 
grounded.

We note that the latest audiological report, dated March 
1998, not only shows that the veteran has a current hearing 
loss disorder, but that additional comments were provided 
with regard to the veteran's allegation that he currently 
manifests a hearing loss disorder that is proximately due to 
his active service.  Specifically, the author of the letter 
states:  "The type of hearing loss he presents with could 
very well have been caused by acoustic trauma such as service 
in the military.  He claims that he was exposed to a lot of 
artillery fire, a bazooka went off near his ear, and small 
arms fire as well."  

As this evidence is new, in that it presents a medical 
opinion of etiology not previously of record, and material, 
as it relates to the veteran's hearing loss and his claims of 
service incurrence, we determine that new and material 
evidence has been presented, and that this claim is reopened.  
As this evidence also shows that the examiner commented 
beyond the veteran's assertions of service incurrence, we 
determine that this evidence is sufficient to minimally well 
ground his claim.  

We find that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), that is, this 
claim is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which are not 
already sought by VA or associated with his claims folder, 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
with regard to this claim has been satisfied.

The veteran's claim must now be reviewed on the basis of the 
evidence of record.  

The veteran's pre-induction physical report notes that his 
hearing was reported as 15/15, no audiometric test was 
preformed.  In June 1954, the veteran complained of having 
pain and deafness in his left ear for nine months.  On 
examination, the left tympanic membrane appeared normal.  The 
report of a June 1954 Ear Nose and Throat (ENT) examination 
shows that the veteran complained of repeated ear infections 
and hearing loss.  The diagnoses were bilateral recurrent 
otitis media, worse on the left, and current aerootitis on 
the right.  The veteran was referred for a mental hygiene 
evaluation.  

The veteran again reported that his hearing would come and go 
unexpectedly, and that he had headaches; he dated these 
symptoms from when his mother passed away when he was 10 
years old.  The examiners found that he had been disturbed 
since an early age, further evaluation was recommend to 
determine the nature of his psychiatric disturbance, and if 
there was an organic basis for his symptoms.  A June 1954 
(ENT) examination report shows that the diagnosis was 
depressive reaction, chronic.  

A psychological evaluation, dated June 1954, revealed that 
although the veteran's difficulty in hearing may have 
impacted his test results, he might have been using his 
hearing difficulty for secondary gain, and that his behavior 
might have been a secondary manifestation of hearing loss as 
an outlet for passive-aggressive feelings.  A hospital report 
dated July 1954 reveals diagnoses of: passive dependency 
reaction, chronic, severe, manifested by gross inadequacy and 
immaturity; conversation symptoms of deafness and a desire to 
be discharged from service, improved with hospitalization and 
the prospect of a discharge, existed prior to service; 
perceptive deafness, severe on the left and moderate on the 
right, with a large but unknown psychogenic component, 
existed prior to service.  The veteran also reported that his 
left ear had been "deaf" for nine months, and that his 
right ear would open and close.  

A July 1954 electroencephalogram was reportedly normal.  A 
July 1954 neurological examination was within normal limits, 
and it was noted that the veteran's ability to hear low tone 
speech conflicted with his denial that he could hear a tuning 
fork.  Audiometric scores of 98.6 decibels in the left, and 
51.6 in the right was noted in a July 1954 report, and an 
August 1954 report reflects scores of 100 decibels in the 
left, and 38.3 in the right.  A social work service record 
dated August 1954 notes that the veteran reported loss of 
hearing since he was 15.  Another record, also dated August 
1954, shows that the veteran reportedly used a defense 
mechanism of deafness to avoid stressful situations, and that 
the true state of his hearing had not been determined, but 
that it was apparent that he had no organic deficit in the 
right ear.  

A rating decision dated October 1954 denied service 
connection for hearing loss as it was found to pre-exist 
service, and was not aggravated thereby.   

Letters from the veteran's private physician dated October 
1957, show that the veteran reported a history of ear 
concussion from gunfire, with a loss of hearing in both ears.  
The audiogram reportedly showed a complete loss of air and 
bone conduction in the left ear and a 42 percent loss of 
hearing in the right ear.  

A November 1961 report from another private physician shows 
that the veteran reported striking his head on a piece of 
machinery with a resulting loss in consciousness.  The 
diagnosis was probable paranoid schizophrenia.  A VA report, 
dated October 1961, shows that the physical examination was 
within normal limits, and that a neurological examination 
revealed no abnormalities.  The diagnoses were: conversion 
reaction in an individual who exhibited dissociative symptoms 
episodically, and passive aggressive personality in an 
individual with hysterical manifestations and high 
sensitivity to suggestions.  This record also shows that the 
veteran's wife brought him to the emergency room, reporting 
that he had suffered a loss of consciousness after striking 
his head on some machinery.  It is noted in the past medical 
history that he began to lose his hearing approximately two 
months prior to his active service.  

A report dated November 1975 shows that the veteran claimed 
to have hearing loss since service, and that he also worked 
in a foundry where he was exposed to unusually loud noises.  
The audiogram showed no response in the left ear, and 
moderate to severe hearing loss in the right ear.  

Lay statements were submitted in 1976, averring in essence, 
that the veteran was healthy prior to service, and that his 
problems were due to his service.  

In an August 1982 VA ER record, the veteran reported that he 
had slowly been losing his hearing for many years, and that 
he desired VA issued hearing aids.  The diagnosis was severe 
bilateral sensorineural hearing loss, greater on the left.  

An August 1988 record notes that the veteran has mild falling 
to moderately severe sensorineural loss in the right and a 
profound loss in the left ear.  The examiner noted that the 
probable cause of the hearing loss was consistent with the 
veteran's oral history of military and vocational exposure to 
noise.  

A November 1988 VA ENT record shows that the veteran had 
total hearing loss in the left ear, and moderately severe 
sensorineural hearing loss in the right ear.  

A private audiological record, dated December 1991, reveals 
that a hearing aid was recommended for the veteran's right 
ear.  

A statement dated March 1992 reflects that a work related 
physical examination, reportedly conducted in September 1953, 
did not note hearing loss.  It is also reported that the 
veteran worked for that company as a laborer from September 
1953 to December 1953.  That medical record report, dated 
September 1953, notes that the veteran's ears were "OK".  

A September 1992 record notes that the veteran had a total 
loss of hearing in the left ear, and a moderate loss in the 
right.  A statement dated October 1992, from the veteran's 
private physician notes that although noise exposure may 
cause hearing loss, the veteran's loss was so severe that the 
usual profile of damage from excessive noise was not 
identifiable.  

As indicated above, the evidence also consists of lay 
statements regarding his hearing loss, an audiological report 
and letter, dated March 1998, from a VA contract facility, 
and a second audiometric report dated August 1998.  

First, we note that the veteran has submitted numerous lay 
statements through the years, all offered to show, in 
essence, the same thing, that the veteran did not have a 
hearing loss disorder prior to his active service, but that 
his hearing loss disorder was a product of that service.  We 
find, however, that the preponderance of the evidence is 
against these contentions.  

Much of the medical evidence submitted by the veteran 
consists of treatment records, reflecting that he currently 
has a hearing loss disorder.  We note in this regard that the 
August 1988 report reflects that the veteran's hearing loss 
may be due to his history of military and vocational noise 
exposure.  However, we must point out that this evidence does 
not determine that the veteran's disorder was due to service, 
but to a history of noise exposure that may also have been 
due to his vocational exposure.  Thus, it is not particularly 
probative.  However, only the recent March 1998 audiological 
report and letter, from the VA contract facility, is offered 
to show a relationship only to his service.  That is, other 
than the veteran's service medical records, this report is 
the only medical evidence of record which addresses the issue 
of whether or not the veteran's current hearing loss 
disability is related to or proximately due to service.  That 
letter noted that:  "The type of hearing loss he presents 
with could very well have been caused by acoustic trauma such 
as service in the military.  He claims that he was exposed to 
a lot of artillery fire, a bazooka went off near his ear, and 
small arms fire as well." 

Although we previously determined that this evidence was 
sufficient to minimally well ground the veteran's claim, we 
also conclude that the preponderance of the evidence is 
against the veteran's claim that his hearing loss disorder is 
related to his active service.  First, we note that this 
examiner did not have the veteran's claims folder available 
for review.  Thus, the examiner was hypothesizing about the 
veteran's hearing loss based on generalities, not the 
veteran's specific circumstances and medical history.  In 
addition, this examiner only had the opportunity to examine 
the veteran more than 40 years after his separation from 
service.  Thus, we find that this statement is not as 
credible or probative as the veteran's service medical 
records.  In addition, the statement does not show that the 
veteran's hearing loss was indeed caused by any kind of 
acoustic trauma, only that it could have been.  Even if we 
were to give the veteran the benefit of the doubt that his 
hearing loss was indeed caused by acoustic trauma, this 
evidence still does not show that it was caused by his 
military service, only that gunfire is one type of acoustic 
trauma.  We note in this regard that the veteran suffered a 
head injury, with resulting loss of consciousness, in 1961.  
For all of these reasons, this new hypothesis, while it may 
be sufficient to minimally well ground the veteran's claim, 
is not as probative as the veteran's service medical records, 
that were reduced to writing in 1954, and most accurately 
reflected the veteran's condition at that time.  

We note that the veteran's entrance examination report does 
not show that a hearing loss was recorded, and that governing 
statutes and regulations stipulate that a veteran is presumed 
to be in sound condition when he enters service, other than 
for defects noted on his service entrance examination.  This 
presumption, however, is rebuttable upon a showing, by means 
of clear and unmistakable evidence, that the defect in 
question had existed prior to entrance into service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  Once a finding is made that a disability pre-existed 
service, the analysis turns to whether this disability was 
aggravated by such service.  There is a presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1999).  In addition, clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  38 U.S.C. 
§ 1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1998); 
Akins v. Derwinski, 1 Vet.App. 228, 232 (1991) (despite 
medical diagnosis listing glaucoma secondary to pre-existing 
cataract, without specific findings required to establish 
natural progression of the disease, the presumption of 
service aggravation is not rebutted, overruled on other 
grounds by Routen v. West, 142 F.3d 1434 (1998)).

Initially, we find that there is clear and unmistakable 
evidence that the veteran's hearing loss had existed prior 
his to entrance into service.  First, we note that the 
veteran made several statements that reflected that he 
manifested his recent hearing loss episode approximately nine 
months earlier.  Although the veteran's account of a prior 
condition is normally an inadequate basis upon which to 
conclude that the condition preexisted service, we determine 
that there is extensive independent medical evidence of 
record to definitively show that the veteran's condition pre-
existed service.  Cf.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) 

Second, extensive psychological and neurological testing was 
conducted.  The veteran was afforded numerous examinations, 
and was ultimately hospitalized in July 1954.  We find it 
significant that the veteran made these repeated statements 
of pre-service hearing loss in furtherance of medical 
treatment.  The conclusions reached by medical experts at the 
end of his hospitalization period show that his hearing loss 
disorder did in fact, pre-exist service.  In addition, his 
condition was noted to be improved upon pending discharge 
from the service. Additionally, we must point out that 
another statement was made in 1961, in furtherance of 
treatment.  The veteran's wife took him to the emergency room 
after the veteran suffered a concussion, and reported to 
medical personnel there that he had suffered hearing loss 
approximately two months prior to his entry into active 
service.  Although the lay statements submitted on the 
veteran's behalf aver that the veteran did not have a hearing 
loss disorder until after his active service, the medical 
evidence clearly shows that his hearing loss disorder did 
pre-exist service.  In brief, we find that the SMRs are the 
most credible and probative evidence of record.  

Turning to the issue of whether the veteran's hearing loss 
disorder increased in severity during service, we must again 
point out that it is noted in the hospital report preceding 
the veteran's release that his condition improved upon his 
pending discharge from the army.  Thus, as the evidence shows 
that the veteran's condition improved, an increase in 
severity is not shown.  Therefore, the evidence shows that 
the veteran's pre-existing hearing loss condition was not 
aggravated by his active service.  In fact, the March 1998 
audiological report does not even address these issues.  
Thus, as the preponderance of the evidence is against the 
veteran's claim, it must be denied.  




ORDER

The petition to reopen a claim of service connection for an 
acquired psychiatric disorder is denied.

Entitlement to service connection for a bilateral hearing 
loss disorder is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

